                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ALEX POLLOCK,

                            Plaintiff,

              v.                                       Case No. 18-CV-107

MANPOWERGROUP US, INC,

                            Defendant.


                              DECISION AND ORDER


1. Facts

       According to plaintiff Alexander Pollock, certain hiring managers at Dell and

Exxon were overtly racist when it came to the employees they sought to hire. Experis, a

division of Manpowergroup US, Inc. (Manpower), who recruited candidates for Dell,

Exxon, and many other companies, allegedly sought to accommodate the biases of the

hiring managers by referring only white candidates. Pollock, who started working for

Experis as a recruiter in February 2016 (ECF No. 55, ¶¶ 1, 3) complained of this practice.

He alleges he suffered retaliation as a result.
        In May 2016 Pollock submitted an anonymous internal complaint reporting that

he was informed that the Dell hiring manager 1 wanted someone “white.” (ECF No. 55,

¶ 11.) He included a screenshot from the Dell account which included the statement, “In

the past this manager has looked for diversity in the team which is mostly composed of

Indians.” (ECF No. 55, ¶ 10.) Manpower did not materially investigate this complaint.

(ECF No. 55, ¶ 14.)

        In July 2016 a co-worker of Pollock made a complaint reporting that leaders on

the Dell team told recruiters to look for candidates of a certain skin color and gender.

(ECF No. 55, ¶ 15.) When recruiters verbally challenged this directive, a manager

responded that maybe they were working in the wrong industry. (ECF No. 52, ¶ 14.)

Additionally, it was Pollock’s understanding that recruiters were to submit only

candidates who had “pronounceable” last names and no visa restrictions. (ECF No. 52,

¶ 16.) Manpower investigated this complaint and concluded it was unsubstantiated.

(ECF No. 55, ¶ 22.)

        In late-August 2016 Pollock was moved off the Dell account. (ECF No. 55, ¶ 27.)

According to one of the managers who made the decision to transfer Pollock, he was

transferred because he consistently made mistakes in processing candidates. (ECF No.




1It is often unclear whether a particular person, for example, “this hiring manager” (ECF No. 55, ¶ 11),
worked for Manpower or a client of Manpower. Aside from persons the court identifies as a “hiring
manager,” it is the court’s understanding that all other persons identified herein as a manager or
supervisor were employed by Manpower / Experis.


                                                   2
55, ¶ 30.) Pollock was assigned to a team where he recruited engineering professionals

for a variety of clients. (ECF No. 55, ¶¶ 35, 39.)

       In September of 2016 the Exxon client account director, Grace Graham, called

Pollock and requested that he assist on the Exxon account. (ECF Nos. 52, ¶ 20; 55, ¶ 46.)

The account director told him that Exxon’s hiring manager would not be interested in

any non-white candidates and that Pollock should consider “white candidates only.”

(ECF Nos. 52, ¶ 20; 55, ¶¶ 46-47.) The next day, Pollock reported to his supervisor,

Kristin Ellis, the instruction he received from Graham. (ECF No. 55, ¶ 48.) Graham’s

conversation with Pollock was audio-recorded, and Pollock provided the recording to

Ellis. (ECF No. 55, ¶ 49.) The following day Ellis told him that he no longer would be

working on the Exxon account. (ECF No. 55, ¶ 54.) This was reportedly because of

problems with Pollock failing to submit candidates in accordance with proper

procedures. (ECF No. 55, ¶¶ 57-61.) Pollock was transferred to the Best Buy account.

(ECF No. 52, ¶ 56.)

       Pollock had repeated problems in terms of productivity and professionalism, as

well as on technical matters. (See, e.g., ECF No. 55, ¶¶ 65, 66, 67, 73, 75, 76, 77, 78.) On

December 5, 2016, Manpower placed him on a performance expectation plan. (ECF Nos.

52, ¶ 38; 55, ¶¶ 71-72.) In mid-February 2017, Pollock’s supervisor met with him to

discuss his performance issues. (ECF No. 55, ¶ 84.) During this meeting Pollock brought

up the complaints he made in May and September and the similar complaint his co-



                                              3
worker made in July 2016; Pollock expressed his belief that Ellis was retaliating against

him. (ECF No. 55, ¶¶ 86-87, 92.) Pollock’s supervisor called in a representative from

human resources, who asked Pollock to provide additional information about his

complaints. (ECF No. 55, ¶¶ 88-89.)

       Manpower then investigated these complaints. (ECF No. 55, ¶¶ 92-93.) The

investigation resulted in Manpower concluding that Graham had violated company

policy. As a result, Manpower terminated her employment. (ECF No. 55, ¶ 96.) Ellis, to

whom Pollock initially made this complaint, received a written warning for not doing

more to address Pollock’s concerns. (ECF No. 55, ¶ 97.) The investigation, which ended

in early March 2017, was unable to substantiate Pollock’s claim of retaliation. (ECF No.

55, ¶¶ 98, 100.)

       Dissatisfied with this outcome, Pollock said he did not want to work under Ellis

anymore. (ECF No. 55, ¶ 35.) He was out of the office for the next couple of weeks as a

result of previously scheduled time off, illness, and requests to work from home. (ECF

No. 55, ¶¶ 103, 106, 107.) When he returned on March 24, 2017, Pollock was informed he

was being transferred to the Accenture account. (ECF No. 55, ¶ 108.) On March 31, 2017,

Pollock sent an email to his supervisor that he was satisfied with the account he was on.

(ECF No. 55, ¶ 119.)




                                           4
          A few days later, on April 3, 2017, Pollock’s supervisor met with him to discuss

issues about Pollock leaving work early and problems in his records. (ECF No. 55,

¶¶ 124, 125, 129, 130.)

          Pollock did not return to work after April 5, 2017. (ECF No. 55, ¶ 136.) He

informed his supervisors that he was “negotiating by his lawyer’s side.” (ECF No. 55,

¶ 137.) Manpower approved paid administrative leave on April 10, 2017, for Pollock to

explore mediation of his claims. (ECF Nos. 52, ¶ 83; 55, ¶ 138.) On April 22, 2017,

“Manpower gave Pollock the option to take severance or return to work.” (ECF No. 55,

¶ 139; but see ECF No. 50, ¶ 9 (Pollock denying Manpower provided him “with a

severance offer”).) Pollock did not return to work (ECF No. 55, ¶ 140), and on May 23,

2017, Manpower treated his refusal to return to work as a resignation (ECF No. 55,

¶ 140).

2. Summary Judgment Standard

          “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it “might affect the

outcome of the suit” and a dispute is “genuine” only if a reasonable factfinder could

return a verdict for the non-movant. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248

(1986). In resolving a motion for summary judgment, the court is to “construe all

evidence and draw all reasonable inferences from the evidence in” favor of the non-



                                              5
movant. E.Y. v. United States, 758 F.3d 861, 863 (7th Cir. 2014) (citing Gil v. Reed, 535 F.3d

551, 556 (7th Cir. 2008); Del Raso v. United States, 244 F.3d 567, 570 (7th Cir. 2001)). “The

controlling question is whether a reasonable trier of fact could find in favor of the non-

moving party on the evidence submitted in support of and [in] opposition to the motion

for summary judgment.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016).

3. Analysis

   3.1. Parties’ Proposed Findings of Fact

       The court’s task in reviewing Manpower’s motion has been needlessly

complicated by the inappropriate and inattentive way both parties, but particularly

Pollock, have presented and responded to the proposed findings of fact.

       By his own admission, Pollock submitted an incomplete response to Manpower’s

proposed findings of fact. (ECF No. 53.) He has moved to correct his response to three

of Manpower’s proposed facts. (ECF No. 53.) This motion is granted as unopposed. (See

ECF No. 56.)

       However, this correction did not address the most significant problems in

Pollock’s responses. Many of Pollock’s responses to Manpower’s proposed findings of

fact state that the fact is “Disputed.” But Pollock’s response often does not suggest a

genuine dispute of the proposed fact. Sometimes he does not address the proposed

finding of fact; other times the purported dispute is unrelated to the proposed fact. (See,

e.g., ECF No. 55, ¶¶ 28, 73.) And still other times, while purporting to dispute the fact,



                                              6
he actually concedes it. (See, e.g., ECF No. 55, ¶¶ 84, 94.) Pollock’s “disputes” often

amount to no more than adding details to Manpower’s proposed fact. Sometimes

Pollock simply offers those additional details without even stating whether he disputes

or admits the proposed fact. (See, e.g., ECF No. 55, ¶¶ 78, 80, 99, 120.) To the extent that

the court recounts any such “disputed” facts here as, in fact, undisputed, it reflects the

court’s conclusion that Pollock has failed to demonstrate that the proposed finding of

fact is “genuinely disputed.” See Fed. R. Civ. P. 56(c)(1) and (B).

       Insofar as Pollock’s responses offer additional information rather than merely

showing the existence of a genuine dispute as to Manpower’s proposed finding of fact,

that additional information is disregarded. Any additional proposed findings of fact

must be presented only in accordance with Civ. L.R. 56(b)(2)(B)(ii), which ensures that

the moving party is able to appropriately respond to the proposition. As to any

proposed finding of fact to which Pollock did not respond (see, e.g., ECF No. 55, ¶¶ 64,

66-67, 118), the fact is deemed admitted for purposes of Manpower’s motion. See Fed. R.

Civ. P. 56(e)(2).

       There are also numerous problems with the additional proposed findings of fact

submitted by Pollock. In his summary judgment brief Pollock states, “All of the facts in

this case are contained in the Plaintiff’s Statement of Undisputed Fact and Plaintiff’s

Response to Defendant’s Statement of Undisputed Facts, filed herewith and referenced

as if set forth herein with full particularity.” (ECF No. 47 at 1.) It is unclear what Pollock



                                              7
intends with this statement. To the extent it is intended to suggest that the court must

consider every statement in his additional proposed findings of fact and in his response

to Manpower’s proposed findings of fact as if they were a part of his brief, the notion is

rejected. That is not how summary judgment works. It is not the court’s role to scour the

record for facts that might support a party’s position, much less make a party’s factual

argument for it. See Burton v. Bd. of Regents, 851 F.3d 690, 695 (7th Cir. 2017) (“The

district court was necessarily limited to arguments presented in [the plaintiff]’s

opposition brief. After all, ‘a lawsuit is not a game of hunt the peanut. Employment

discrimination cases are extremely fact-intensive, and neither appellate courts nor

district courts are obliged in our adversary system to scour the record looking for

factual disputes….’” (quoting Greer v. Bd. of Educ., 267 F.3d 723, 727 (7th Cir. 2001))). It is

each party’s obligation to make a specific assertion and support it with a citation to a

proposed finding of fact, which in turn is supported by a citation to appropriate

evidence.

       Pollock also inappropriately combines multiple factual propositions into a single

numbered paragraph. As a rule of thumb, each numbered paragraph should consist of a

single sentence stating a single proposed fact, although sometimes it may take more

than one sentence to propound a single fact. By the court’s tally, Pollock offers more

than 130 separate proposed facts, far in excess of the 100 permitted under the court’s

Local Rules, see Civ. L.R. 56(b)(2)(B)(ii).



                                              8
       When a party exceeds the 100-fact limit without leave, some judges will strike or

disregard any fact in excess of the 100-fact limit. See, e.g., B.B & M. v. Appleton Area Sch.

Dist., No. 12-C-115, 2013 U.S. Dist. LEXIS 107392, at *6 (E.D. Wis. July 31, 2013) (“The

court will therefore limit its consideration to Plaintiffs’ first 100 statements of fact ….”)

Alternatively, the court could order Pollock to submit new proposed facts that comply

with the 100-fact limit. See Howard v. Schrubbe, No. 15-cv-557-pp, 2017 U.S. Dist. LEXIS

122943, at *5-7 (E.D. Wis. Aug. 4, 2017). However, the court can overlook non-

compliance with its Local Rules. See Gen. L.R. 1. The court will do so here because, had

Pollock sought leave to submit additional proposed findings of fact in excess of the 100

permitted, the court likely would have granted such leave.

       Additionally, in his brief Pollock cites to “PSUF” and “PSOF.” He explains that

“PSUF” refers to “Plaintiff’s Statement of Undisputed Facts ‘PSUF’” (ECF No. 48). (ECF

No. 47 at 6.) He does not identify what “PSOF” might refer to. Thus, the court presumes

he mistakenly uses “PSUF” and “PSOF” interchangeably.

       In addition, throughout his brief Pollock attempts to support his assertions with

citations to wholly irrelevant or non-existent facts. For example, a couple of times in his

brief he cites to “PSUF ¶ 91” (ECF No. 47 at 6, 10), but there is no paragraph 91 in

Plaintiff’s Statement of Undisputed Facts. (ECF No. 48.) As an example of Pollock citing

to a fact that is wholly unrelated to the stated proposition, he states, “The Accenture

account was where various struggling recruiters or brand-new recruiters were placed.



                                             9
(PSOF ¶ 62).” (ECF No. 47 at 7.) The cited proposed fact, paragraph 62, states, “In his

February 2017 meeting with Mr. Finney, Mr. Pollock again brought up the May 2015

complaint about the Dell account, the September 2016 complaint about Ms. Graham,

and the July 2016 complaint about Mr. O’Sullivan and the other managers of the Dell

account.” (ECF No. 48 at 62). This error was repeated numerous times throughout

Pollock’s brief.

         Despite these many challenges, the court forged ahead and eventually figured

out what appears to have happened. The court surmises that Pollock at some point

when preparing his proposed findings of fact deleted one numbered paragraph, thus

changing the numbering from that point forward. However, he failed to update the

citations in his brief. There is no indication that Manpower was prejudiced by Pollock’s

incorrect citations. Although Manpower noted several other problems with Pollock’s

documents, it did not note this defect. In the absence of prejudice, the court will

consider the facts it believes Pollock intended to cite rather than just those he actually

cited.

   3.2. Timeliness

         A charge of retaliation must be filed within 300 days of the alleged retaliation.

Pollock alleges that in late August 2016 he was transferred from the Dell account in

retaliation for his complaint of discrimination. (ECF No. 55, ¶ 27.) It was not until July

10, 2017, that he filed an unperfected charge of discrimination with the EEOC (ECF No.



                                             10
55, ¶ 144), and not until September 7, 2017, that he filed a perfected charge with the

EEOC (ECF No. 55, ¶ 145). Even considering his unperfected charge, his charge was

filed more than 300 days after he was transferred from the Dell account. Therefore,

Manpower argues, any claim regarding this transfer is untimely.

          Pollock responds that his claim regarding the Dell transfer is timely because on

June 12, 2017, he filled out an “Intake Questionnaire.” (ECF No. 47 at 5.) An “Intake

Questionnaire” may constitute a charge for statute of limitations purposes if it contains

a request for the agency to act. Fed. Express Corp. v. Holowecki, 552 U.S. 389, 405 (2008).

Following Holowecki, the EEOC revised its intake questionnaire form so that it now asks

the complainant to check one of two boxes. Beverly v. Abbott Labs., Inc., No. 12 C 03216,

2014 U.S. Dist. LEXIS 197433, at *12 (N.D. Ill. Mar. 25, 2014). The first says, “I want to

talk to an EEOC employee before deciding whether to file a charge. I understand that by

checking this box, I have not filed a charge with the EEOC. I understand that I could

lose my rights if I do not file a charge in time.” (ECF No. 50-1 at 4.) The second box

states:

          I want to file a charge of discrimination, and I authorize the EEOC to look
          into the discrimination I described above. I understand that the EEOC
          must give the employer, union, or employment agency that I accuse of
          discrimination information about the charge, including my name. I also
          understand that the EEOC can only accept charges of job discrimination
          based on race, color, religion, sex, national origin, disability, age, genetic
          information, or retaliation for opposing discrimination.




                                               11
(ECF No. 50-1 at 4.) If the complainant checks the second box, the intake questionnaire

will constitute a charge for purposes of the statute of limitations. Beverly, 2014 U.S. Dist.

LEXIS 197433, at *13. Pollock checked the second box. (ECF No. 50-1 at 4.)

       The parties do not identify the exact date of Pollock’s transfer. They say only that

it occurred in “late August.” (ECF No. 55, ¶ 27.) Pollock’s claim would be untimely only

if his transfer occurred before August 16, 2017 (i.e., more than 300 days before Pollock

submitted the intake questionnaire on June 12, 2017). An event occurring before August

16 could not be accurately described as “late August.” Consequently, Manpower has

failed to demonstrate that Pollock’s claim regarding his transfer from the Dell account is

untimely.

   3.3. Retaliation

       “To survive summary judgment on his Title VII retaliation claim, [the plaintiff]

must show that a reasonable jury could find that he engaged in a protected activity, that

he suffered an adverse employment action, and that the adverse action was motivated

by a protected activity.” Smith v. Ill. DOT, 936 F.3d 554 (7th Cir. 2019). The plaintiff must

show that the “retaliatory motive was the but-for cause of an adverse employment




                                             12
action.” Appleton v. City of Gary, No. 19-1440, 2019 U.S. App. LEXIS 22578, at *8 (7th Cir.

July 30, 2019) (unpublished). 2

        Courts used to speak in terms of “direct” or “indirect evidence” and “convincing

mosaic” and a plaintiff’s obligation to proceed under the “direct” or “indirect methods”

of proof. The Court of Appeals for the Seventh Circuit largely cast aside this body of

case law in Ortiz v. Werner Enters., Inc., 834 F.3d 760, 766 (7th Cir. 2016). However, the

Court of Appeals has continued to refer to the “direct” and “indirect” methods as two

different ways of “proving a prima facie retaliation claim,” noting that “each requires

proving different elements,” Swyear v. Fare Foods Corp., 911 F.3d 874, 885 (7th Cir. 2018);

see also Madlock v. WEC Energy Grp., Inc., 885 F.3d 465, 472 (7th Cir. 2018). The “indirect”

method of proof has not been abandoned at least insofar as it refers to the burden-

shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See

McDaniel v. Progress Rail Locomotive, Inc., No. 18-3565, 2019 U.S. App. LEXIS 30229, at *16

(7th Cir. Oct. 9, 2019); Rozumalski v. W.F. Baird & Assocs., 937 F.3d 919, 926 (7th Cir. 2019);

Ortiz v. Werner Enters., Inc., 834 F.3d 760, 766 (7th Cir. 2016); see also Fields v. Bd. of Educ.,

928 F.3d 622, 625 (7th Cir. 2019) (“The framework established by McDonnell Douglas


2 Pollock quotes Culver v. Gorman & Co., 416 F.3d 540, 545 (7th Cir. 2005), to assert, “A motivating factor
does not amount to a but-for factor or to the only factor, but is rather a factor that motivated the
defendant’s actions.” (ECF No. 47 at 7.) But he later quotes Carlson v. CSX Transp., Inc., 758 F.3d 819, 828
n.1 (7th Cir. 2014), to say, “[T]he protected activity of an employee making a retaliation claim must have
been a but-for cause of the alleged adverse action by the employer.” (ECF No. 47 at 9 (internal quotation
marks omitted)). Only Carlson is the correct statement of the law following the Supreme Court’s holding
in Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013) (“The text, structure, and history of Title
VII demonstrate that a plaintiff making a retaliation claim under § 2000e-3(a) must establish that his or
her protected activity was a but-for cause of the alleged adverse action by the employer.”).


                                                     13
Corp. v. Green, 411 U.S. 792 (1973), has not been ‘displaced ….’) (citing Ferrill v. Oak

Creek-Franklin Joint Sch. Dist., 860 F.3d 494, 499-500 (7th Cir. 2017)).

       This significant shift in the language of retaliation claims has posed various

problems for courts, particularly when parties continue to frame their arguments using

the abandoned terminology, as Pollock has done. In fact, Pollock does not cite a single

case that post-dates Ortiz. It is not necessarily error for a plaintiff to use the antiquated

language in arguing why he believes there is evidence that could lead a reasonable jury

to find that the adverse action was motivated by a protected activity. But, regardless of

how the parties frame their arguments, the court must be mindful that the “direct” or

“indirect” methods or a “convincing mosaic” reflect not elements of the claims but are

at best mere guides to assess the ultimate question of whether a reasonable jury could

find that the plaintiff would not have suffered the adverse employment action but for

his protected activity.

       3.3.1. Adverse Employment Action

       A plaintiff must present evidence from which a jury could find that he suffered

an adverse employment action because he took actions protected under Title VII. “An

adverse employment action is ‘some quantitative or qualitative change in the terms or

conditions of [the plaintiff’s] employment that is more than a mere subjective

preference.” Madlock v. WEC Energy Grp., Inc., 885 F.3d 465, 470 (7th Cir. 2018) (quoting

Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003)). A wide variety of



                                              14
actions might constitute an adverse employment action. See Herrnreiter v. Chi. Hous.

Auth., 315 F.3d 742, 743-45 (7th Cir. 2002) (discussing various categories of adverse

employment actions). But an adverse employment action will commonly involve

changes to the plaintiff’s “current wealth, his career prospects, or changes to work

conditions that include humiliating, degrading, unsafe, unhealthy, or otherwise

significant negative alteration in the workplace.” Madlock, 885 F.3d at 470 (quoting Boss

v. Castro, 816 F.3d 910, 917 (7th Cir. 2016)); Vance v. Ball State Univ., 646 F.3d 461, 473 (7th

Cir. 2011) (quoting Sitar v. Ind. DOT, 344 F.3d 720, 727 (7th Cir. 2003)) (noting that an

adverse employment action may include “a change of work responsibilities,

‘depend[ing] on how much of a change, and how disadvantageous a change, took

place’”). “In order to succeed, ‘a plaintiff must show that a reasonable employee would

have found the challenged action materially adverse.’” Vance, 646 F.3d at 473 (quoting

Lapka v. Chertoff, 517 F.3d 974, 985 (7th Cir. 2008)).

       In his response, Pollock contends that he suffered adverse employment actions

“when Manpower transferred him to a series of increasingly lower positions and then

terminated his employment.” (ECF No. 47 at 6.) Because the only allegedly adverse

employment actions he addresses in his response to Manpower’s motion are his

“termination” and transfers—specifically, transfers from the Dell account to an

engineering team, to the Best Buy account, and finally to the Accenture account (ECF




                                               15
No. 47 at 6-7)—the court does not consider whether any other action might have

constituted an adverse employment action.

          3.3.1.1.   Constructive Discharge

       The court starts at the end—Pollock’s alleged termination—which he refers to as

“[t]he final ‘adverse employment action’….” (ECF No. 47 at 7.) However, this assertion

is unsupported by any citation to a proposed finding of fact. Pollock was placed on paid

administrative leave on April 10, 2017. (ECF No. 55, ¶ 138.) On April 22, 2017,

“Manpower gave Pollock the option to take severance or return to work.” (ECF No. 55,

¶ 139; but see ECF No. 50, ¶ 9 (Pollock denying Manpower provided him “with a

severance offer”).) When Pollock did not return to work, on May 23, 2017, Manpower

treated his failure to return as a resignation of his position. (ECF No. 55, ¶ 141.) Thus, it

is undisputed that Pollock’s employment with Manpower ended not because

Manpower refused to continue to employ him but because Pollock refused to return to

work. In other words, Pollock quit.

       Pollock argues, “In reality, Manpower utterly failed to properly address Mr.

Pollock’s complaints of discrimination and retaliation, which would have allowed him

to return to work.” (ECF No. 47, ¶ 13.) Pollock alleges that Manpower failed to

diligently investigate his complaints and, faced with inaction and in the absence of

assurances that the “retaliation against him for reporting discrimination would stop,”

he had no other option but to resign. (ECF No. 47 at 13-14.) Although Pollock never uses



                                             16
the term or cites to relevant authority, it sounds like Pollock is arguing that he was

constructively discharged.

       Constructive discharge “occurs when the plaintiff shows that he was forced to

resign because his working conditions, from the standpoint of the reasonable employee,

had become unbearable.” Chapin v. Fort-Rohr Motors, Inc., 621 F.3d 673, 679 (7th Cir.

2010) (citing Pa. State Police v. Suders, 542 U.S. 129, 147 (2004)); see also Hunt v. Wal-Mart

Stores, Inc., 931 F.3d 624, 628 (7th Cir. 2019) (“Constructive discharge requires an

employee prove her working conditions were so intolerable that she was forced into

involuntary resignation.”). There are two broad forms of constructive discharge. One is

when it is clear that the employee is about to be terminated and quits instead. See

Chapin, 621 F.3d at 679 (quoting Eeoc v. Univ. of Chi. Hosps., 276 F.3d 326, 332 (7th Cir.

2002)). There is no hint that this is the sort of constructive discharge Pollock may be

attempting to allege.

       The other form of constructive discharge occurs when an “employee resigns due

to alleged discriminatory harassment. Such cases require a plaintiff to show working

conditions even more egregious than that required for a hostile work environment

claim because employees are generally expected to remain employed while seeking

redress, thereby allowing an employer to address a situation before it causes the

employee to quit.” Chapin, 621 F.3d at 679 (citing Roby v. CWI, Inc., 579 F.3d 779, 785 (7th

Cir. 2009); Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 789-90 (7th Cir. 2007)).



                                             17
       No evidence has been presented from which a reasonable jury could find that

Pollock was subject to unendurable working conditions. Even under Pollock’s

characterization of the facts, the adversity he suffered was that he was assigned to less-

desirable accounts. That is a far cry from the unbearable working conditions needed to

demonstrate constructive discharge. Cf. Hunt v. Wal-Mart Stores, Inc., 931 F.3d 624, 629

(7th Cir. 2019) (discussing cases where harassing sexual conduct was found insufficient

to create a triable issue as to constructive discharge) (citing Saxton v. Am. Tel. & Tel. Co.,

10 F.3d 526, 528 (7th Cir. 1993) (affirming summary judgment for defendant on a

constructive discharge claim where plaintiff alleged her supervisor rubbed her upper

leg several times, kissed her without consent, and lurched at her as if to grab her after

hiding behind some bushes); Roby, 579 F.3d at 785 (finding no constructive discharge

when a co-worker made sexually suggestive remarks, pressed his body against

plaintiff’s backside, put his arm around her, patted her on the buttocks, and pushed

plaintiff by the hips); Koelsch v. Beltone Elecs. Corp., 46 F.3d 705, 708 (7th Cir.

1995) (affirming summary judgment for defendant where supervisor removed his shoe

and suggestively rubbed his foot against plaintiff’s legs under the table, grabbed

plaintiff’s buttocks, told plaintiff he found her attractive and that he was unable to

control himself around her, and asked plaintiff to go out with him); Gleason v. Mesirow

Fin., 118 F.3d 1134 (7th Cir. 1997) (no hostile work environment claim where supervisor

referred to female customers as “bitchy” and “dumb,” spoke about the size of female



                                             18
employee’s breasts, told a female employee that he liked her in tighter skirts, and told

plaintiff he dreamed about holding hands with her); Moser v. Ind. Dep’t of Corr., 406 F.3d

895, 902 (7th Cir. 2004) (no actionable harassment where harasser referenced plaintiff’s

“tits,” commented that plaintiff was attractive and had nice legs, used profanity, made

comments about his penis size, and commented that a female coworker needed to have

sex); Baskerville v. Culligan Int’l Co., 50 F.3d 428, 431 (7th Cir. 1995) (no sexual harassment

where supervisor commented on plaintiff's looks, made grunting noises at her,

indicated he was lonely, and made gestures intending to suggest masturbation)).

       It is true that an employer’s inaction or insufficient action in response to

complaints of unlawful conduct are a frequent, if not necessary, component of a

constructive discharge claim. See Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 790

(7th Cir. 2007). However, Pollock has not presented any authority for the notion that

alleged inaction to complaints alone, absent evidence of other circumstances that make

his continued employment unbearable, will support a finding of constructive discharge.

Rather, an employee must face extremely adverse working conditions and the employer

must have failed to resolve the employee’s complaints before a claim of constructive

discharge may be found. See Boumehdi, 489 F.3d at 790. Because no reasonable finder of

fact could conclude that Pollock’s working conditions were unendurable, Manpower is

entitled to summary judgment on his constructive discharge claim.




                                              19
          3.3.1.2.   Transfers

       It is undisputed that Manpower transferred Pollock to different accounts.

However, a transfer is not necessarily an adverse employment action. It must involve

“a significant alteration to the employee’s duties, which is often reflected by a

corresponding change in work hours, compensation, or career prospects.” Stephens v.

Erickson, 569 F.3d 779, 791 (7th Cir. 2009) (emphasis in original). Rather than objective

details, Pollock tends to offer only his subjective view that each transfer was

“undesirable” and to “increasingly lower positions.” (ECF No. 47 at 6.) In support of

these assertions he cites to “PSUF ¶ 91,” which, in light of the error in Pollock’s

numbering, the court has determined corresponds to number 90 of his statement of

proposed facts. (ECF No. 48.)

       Proposed finding of fact number 90 is Pollock’s most egregiously compound

proposed fact, containing what should have been split into more than a dozen separate

proposed findings of fact. Included amidst the many statements in the proposed finding

is the following: “This retaliation caused Pollock an even further degradation of

responsibility and loss of pay than what he had suffered from the first retaliatory

transfer from Dell to engineering.” (ECF No. 52, ¶ 90.) For present purposes, the court

focuses on three words: “loss of pay.” (ECF No. 52, ¶ 90; see also ECF No. 52, ¶ 56.)

       Manpower asserts several objections to this proposed finding of fact. First, it says

that “the statements are conclusory and unsupported by specific facts, which is



                                            20
insufficient to generate a genuine issue of material fact on summary judgment.”

However, the proposed finding is supported by Pollock’s declaration that largely tracks

the proposed fact and includes the statement that the transfers resulted in a “loss of

pay.” (ECF No. 50, ¶ 12.) (“Loss of pay” in this context presumably means Manpower

decreased Pollock’s pay rather than stopped paying him. But either would be an

adverse employment action.) This statement is one within Pollock’s personal knowledge

and, therefore, appropriate under Fed. R. Civ. P. 56(c)(4). Although Manpower objects to

the declaration on the basis that it is a “sham affidavit,” it does not point to any portion

of Pollock’s deposition testimony that is inconsistent with his statement that his transfer

resulted in a “loss of pay.”

       Manpower says that it “further objects to the remaining fact statement as

needlessly compound and repetitive.” (ECF No. 52, ¶ 90.) The statement certainly is

“needlessly compound,” as the court has noted. But Manpower does not develop any

argument as to what the court should do as a consequence. To the extent Manpower

implies that the court should disregard the proposed finding of fact(s), it cites no

authority that says the court should do so.

       Finally, Manpower states, “Defendant has disputed the remaining material

elsewhere in the summary judgment materials.” (ECF No. 52, ¶ 90.) But as the court

noted with when it chided Pollock for attempting to incorporate into his brief all of his

proposed findings of fact and his responses to Manpower’s proposed findings of fact, it



                                              21
is not the court’s role to search out what Manpower might be referring to. The court has

not located, either in Manpower’s briefs or in its response to Pollock’s proposed findings

of fact, where Manpower has disputed Pollock’s assertion that his transfers resulted in a

“loss of pay.” Nor is Pollock’s assertion that he suffered a “loss of pay” obviously

inconsistent with any of his other proposed findings of fact or a fact proposed by

Manpower that he admitted or failed to dispute.

      There is evidence that Pollock’s position remained the same throughout his

transfers. (ECF No. 49, ¶¶ 37, 49.) But even if the court were to assume that this is

evidence that his salary also remained unchanged, that does not mean that his overall

“pay” did not change. Pollock was, in part, compensated by way of commission. (See

ECF No. 52, ¶¶ 8, 51, 57.) Although the court lacks details as to the commission

structure, there is evidence that a recruiter’s net commission may have varied

depending on the client. (ECF No. 52, ¶ 8 (“The larger the gross profit percentage the

lager [sic] the commission ….”).) Of course, a “loss of pay” after a transfer could be

explained by facts having nothing to do with a demotion. For example, commission was

based on placements, and the number of placements varied month-to-month. (See ECF

No. 52, ¶¶ 37, 46.) Thus, Pollock may have experienced a “loss of pay” that was only

temporary, or he may have experienced a similar “loss of pay” even if he had not been

transferred. Manpower, however, has not demonstrated that any “loss of pay” was

attributable to such an explanation.



                                           22
        In sum, the court finds that, for purposes of summary judgment, it must accept

Pollock’s assertion that his transfers resulted in a “loss of pay.” His proposed finding of

fact refers to a “further loss of pay,” thus suggesting that he suffered a loss of pay both

when he was transferred from the Dell team and as well as when he was transferred to

the Best Buy team. Although under certain circumstances a “loss of pay” might not be

significant enough to constitute an adverse employment action, the court has no basis to

so conclude here. Consequently, the court finds that a reasonable finder of fact could

conclude that Pollock’s transfers to an engineering team and later to the Best Buy

account resulted in an adverse employment action in the form of a loss of pay.

       Pollock, however, has not demonstrated that his transfer to the Accenture

account resulted in a “loss of pay” or was otherwise an adverse employment action. He

offers only his subjective view that Accenture was an “unsuccessful account and a

significant step down.” (ECF No. 52, ¶¶ 60, 61.) He does not provide objective evidence

to support these assertions.

       3.3.2. Causation

       Pollock’s evidence connecting his protected activity to his transfers is sparse.

Although the relevant section of his brief spans roughly five pages, it is comprised

largely of a recitation of case law rather than a discussion of the relevant facts. (ECF No.

47 at 7-12.)




                                            23
       As to his transfer from the Dell account, Pollock has failed to present evidence

from which a reasonable finder of fact could conclude that the managers who decided

to transfer him even knew of his protected activity. (ECF No. 55, ¶ 29.) Broadly

construing his protected activity up to that point as encompassing (a) his anonymous

complaint, (b) Pollock and his co-workers verbally challenging a manager’s directive in

a meeting, and (c) assisting a co-worker to write a complaint, there is no evidence that

his managers knew of any of this. As to the two written complaints, Pollock’s role in

them was concealed. And as for his verbal objection, there is no evidence that any of the

decision-making managers were present in the meeting or were otherwise informed of

Pollock’s objection.

       One manager offered a declaration stating that, at the time of their decision to

transfer Pollock off of the Dell account, “[w]e were not aware” of Pollock’s complaints.

(ECF No. 42, ¶ 3; see also ECF No. 55, ¶ 29.) Granted, this manager can assert only what

she knew and not what she believes her colleagues knew. But there is no evidence that

the other two decision-makers were aware of Pollock’s protected activity.

       It is true that Pollock testified that he believed that the managers who made the

decision to transfer him off of the Dell account “didn’t like the way that our interactions

ended up feeling sort of awkward at times due to my dissatisfaction with the -- the way

that they were imposing sort of some of these discriminatory recruiting practices on me

and the rest of the team.” (ECF No. 38 at 27, 98:23-99:3.) But this testimony is supported



                                            24
only by his own speculation as to what the managers knew. Just as one manager cannot

baldly assert what her colleagues knew, Pollock cannot assert (at least not without

foundation) what his supervisors knew. And Pollock does not offer such a foundation

for his testimony.

       If the decision-makers did not know of Pollock’s protected activity, their decision

to transfer him off of the Dell account could not have been in retaliation for the

protected activity. Consequently, Manpower is entitled to summary judgment on

Pollock’s claim that he was transferred from the Dell account in retaliation for his

protected activity.

       The court, however, must deny Manpower’s motion for summary judgment with

respect to Pollock’s transfer to the Best Buy account. Pollock offers the following

proposed fact: “As a result of his complaints, Mr. Pollock was moved onto the Best Buy

account ….” (ECF No. 52, ¶ 66.) Manpower objects to this statement as “conclusory and

unsupported by specific facts.” (ECF No. 52, ¶ 66.) Nonetheless, Manpower states,

“Notwithstanding the objection: Undisputed solely for the purpose of summary

judgment.” (ECF No. 52, ¶ 66.) Thus, the court must accept this statement as admitted.

Civ. L.R. 56(b)(4). Having admitted that Pollock was transferred to the Best Buy account

“as a result of his complaints,” Manpower is not entitled to summary judgment on

Pollock’s claim that the transfer to the Best Buy account was an adverse employment

action in retaliation for his protected activity.



                                               25
       Finally, as to Pollock’s transfer to the Accenture account, as the court noted

above, Pollock has failed to show that this transfer was an adverse employment action.

The claim fails also because Pollock has not demonstrated a causal connection between

this transfer and his protected activity.

       Pollock argues that the suspicious timing of the transfer shows a causal

connection between his protected activity and this transfer. (ECF No. 47 at 11.) But

Pollock never identifies, either in his brief or in the proposed findings of fact he cites in

his brief, when he was transferred to the Accenture account.

       Manpower, however, provides that date—March 24, 2017. (ECF No. 55, ¶ 108.)

That was 15 days after March 9, when Manpower completed its investigation into

Pollock’s retaliation complaint and informed him that it did not substantiate his claims.

(ECF No. 55, ¶ 100.) When so informed, Pollock expressed his dissatisfaction with

Manpower’s conclusion. (ECF No. 55, ¶ 101.) Through a combination of working from

home, time off, and sick leave, Pollock was out of the office for the entire 15-day span

preceding his transfer to the Accenture account. (ECF No. 55, ¶¶ 102, 103, 106, 107.)

When he returned to the office, Pollock was informed of the transfer. (ECF No. 55,

¶ 108.) Thus, as a practical matter, Pollock’s transfer came immediately after the

completion of Manpower’s investigation and Pollock telling Manpower he was

unhappy with the company’s conclusion.




                                             26
      However, “suspicious timing alone is rarely enough to survive summary

judgment.” Morgan v. SVT, LLC, 724 F.3d 990, 998 (7th Cir. 2013). Generally, there must

be other evidence that supports the inference of a causal connection. Gracia v. Sigmatron

Int'l, Inc., 842 F.3d 1010, 1021 (7th Cir. 2016). Here, there arguably is other such

evidence—most notably, Manpower’s admission that it transferred Pollock to the Best

Buy account because of his complaints. If Manpower transferred Pollock once because

of his complaints, it may be reasonable to assume that it might transfer him again

because of his further complaints.

      But negating this speculation are certain undisputed facts. Pollock was

dissatisfied with the outcome of Manpower’s investigation and said he did not want to

work under Ellis anymore. (ECF No. 55, ¶¶ 101, 109.) Manpower says that, “[i]n order

to keep Pollock and Ellis separated, [Manpower managers] arranged for Pollock to be

transferred to the Accenture account and Ellis to be promoted.” (ECF No. 55, ¶ 110.)

Pollock purports to dispute this proposed fact, responding:

      Disputed on the basis that Ms. Ellis-Padberg was promoted in response to
      Mr. Pollock’s discomfort with the idea of working with her after making
      his complaint, and Mr. Pollock was transferred to an unsuccessful account,
      Accenture. Mr. Pollock only agreed to this arrangement because he felt
      like he had no other choice.

(ECF No. 55, ¶ 110.)

      Pollock’s “dispute” does not respond to the point crucial to the proposed fact—

why Manpower transferred Pollock. Pollock only offers his view as to why Ellis was



                                           27
promoted. He proffers that the Accenture account was “unsuccessful,” which is relevant

(but insufficient, as discussed above) to whether the transfer was an adverse

employment action. But it’s not relevant to why he was transferred—that is, it is not

relevant to causation. And although Pollock states why he agreed to the transfer, his

motivation is not material. What matters is Manpower’s motivation. On that crucial

point, Pollock has failed to demonstrate that there exists any dispute that Manpower

decided to transfer Pollock to the Accenture account to comply with his request that he

no longer have to work under Ellis.

         Consequently, a reasonable finder of fact could not conclude that Manpower

transferred Pollock to the Accenture account in retaliation for his protected activity.

Accordingly, Manpower is entitled to summary judgment on this portion of Pollock’s

claim.

4. Conclusion

         It is undisputed that Pollock engaged in protected activity when he complained

about directives from his supervisors to recruit only white candidates for certain clients.

Although he has not presented evidence from which a reasonable finder of fact could

conclude that he was fired or constructively discharged, there is evidence that his

transfers resulted in a loss of pay. However, Pollock’s transfer from the Dell account was

not causally connected to his protected activity because there is no evidence that the

managers who made the decision to transfer him knew of his protected activity. Nor is



                                            28
there evidence that his transfer to the Accenture account was related to his protected

activity. Pollock does not dispute that Manpower transferred him at his request to

ensure he was no longer supervised by the person he believed was retaliating against

him. However, Manpower admits that Pollock was transferred to the Best Buy account

because of his complaints. Therefore, although Manpower is entitled to summary

judgment on nearly all of Pollock’s complaint, summary judgment must be denied as to

Pollock’s claim that he was transferred to the Best Buy account in retaliation for his

protected activity.

       IT IS THEREFORE ORDERED that Manpower’s motion for summary judgment

is GRANTED IN PART. It is granted with respect to his retaliation claims regarding

Pollock’s “termination” and transfer from the Dell account and transfer to the Accenture

account. The motion is denied as to his retaliation claims regarding his transfer to the

Best Buy account.

       IT IS FURTHER ORDERED that Pollock’s motion to file an amended response

to Manpower’s proposed findings of fact (ECF No. 53) is GRANTED.

       Dated at Milwaukee, Wisconsin this 18th day of November, 2019.



                                               _________________________
                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                          29
